Citation Nr: 1741735	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a nasal disorder. 


REPRESENTATION

Appellant represented by:	Howard Shapiro, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision denied service connection for sinusitis, bilateral hearing loss, and tinnitus.  

A Notice of Disagreement was received in September 2010.  In November 2010, a Statement of the Case was issued, and, in December of that year, the Veteran filed his substantive appeal (via a VA Form 9) appealing only the denial of his claim for service connection of sinusitis; therefore, the Veteran's claims for bilateral hearing loss and tinnitus are no longer part of the current appeal.  See 38 C.F.R. § 20.202 (2016).

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.
At the November 2014 Board hearing, the Veteran's representative requested consideration of service connection to include disorders of the nasal passages, and the claim was subsequently recharacterized by the Board as entitlement to service connection for a nasal disorder, including sinusitis as due to jet fuel exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a Veteran makes a claim, the Veteran is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.)  

In June 2015 the Board remanded the claim on appeal for additional development.  Following the completion of that development, the Veteran was issued a Supplemental Statement of the Case in December 2015.  In April 2016, the Board again denied the claim. The appellant appealed the Board's April 2016 decision to the Court, which in a February 2017 order, granted the parties' Joint Motion for Remand, vacating the Board's April 2016 decision and remanded the case for compliance with the terms of the Joint Motion.

Subsequent to the February 2017 Joint Motion for Remand, the Veteran's representative submitted additional medical evidence in support of his claim accompanied by a waiver of initial RO consideration in a March 2017 correspondence.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

The record evidence establishes that the Veteran's nasal disorder, as variously diagnosed to include allergic rhinitis, had its onset during the Veteran's period of active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a nasal disorder, as variously diagnosed to include allergic rhinitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With respect to the claims of entitlement to service connection for a sinus disorder, and because this discrete claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

II. LEGAL CRITERIA

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110.

In order to prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus, or link, between an in-service injury or disease and the current disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service connection may be established for any disease diagnosed after service, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule,  ... and to explain its decision when the Veteran's medical records have been destroyed[,]" or presumed lost or missing.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

III. FACTS

The Veteran contends that he is entitled to service connection for a nasal disorder due to in-service exposure to jet fuel and other environmental substances.  

The Veteran's DD 214 (Certificate of Release or Discharge from Active Duty) lists the Veteran's military specialty as that of a fuel systems repairman.  The Veteran's service treatment records show a pre-induction examination which was negative for nasal symptoms.  See Enlistment Examination, December 5, 1968.  The Veteran reported sinus problems on a service dental patient history questionnaire dated October 30, 1972.  The Veteran was noted as having significant interval history of sinusitis and yearly mild hay fever treated with antihistamines with fair results during his separation examination.  The Veteran reported that he sought treatment in service at Dyess Air Force Base in the fall of 1971 for difficulty breathing through his nose, dryness, and congestion.  See personal statement, May 22, 2017.  However, these records were not located.  See Memorandum from Department of Air Force Hospital Dyess re Lost or Missing for Field Records Group (undated).  

Post service VA Medical Center treatment records indicate that the Veteran was seen for a sinus infection in December 2002, sinus pressure, headache, and post-nasal drainage diagnosed as sinusitis in April 2003, nose and throat congestion with headache in July 2003, maxillary facial pain diagnosed as sinusitis in March 2004, complaints of congestion in January 2005, sinus congestion and drainage with cough in March 2007, nasal congestion, rhinorrhea, and post nasal drainage diagnosed as rhinitis. 

The Veteran was afforded a VA examination in July 2010, during which he reported nasal obstruction and right sided facial pressure.  Upon examination, the Veteran was shown to have a severely enlarged inferior left turbinate.  X-rays reports showed a probable sphenoid sinus osteoma, and were otherwise negative for diagnoses of the paranasal sinuses.  The examiner found that there was no evidence of a sinus disease at that time.  However, the Board found the examiner's opinion to be inadequate in a June 2015 remand due to an unavailability of complete service treatment records and relevant VA treatment records as well as a failure to mention the Veteran's exposure to environmental substances.

At his November 2014 hearing, the Veteran explained that he was an Air Force mechanic and fuel systems specialist.  His job entailed physically going inside of airplane fuel tanks to clean and repair the tanks with little to no ventilation and no breathing protection.  The Veteran testified that over about two and one half year period he was exposed to JP4 jet fuel that he sponged up with his hands and caused "burns" to his skin, sealants that he used to cork holes in the tanks, and cleaning substances he used in the tanks.  

The Veteran related that he went to the hospital while in service and received Sudafed for his symptoms.  The Veteran testified that he had very dry nasal passages, used nasal drops from time to time, and had nasal stuffiness and difficulties breathing since 1972.  

The Veteran was afforded another VA examination for his sinus disorder in October 2015.  The examination was conducted by a physician assistant.  The examiner conducted an in-person examination of the Veteran and reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with allergic rhinitis.  The examiner noted that the date of the onset of the diagnosis was November 21, 1972.  The examiner noted the Veteran's reported medical history of complaints of dry and swollen nasal passages and nasal congestion with the onset of symptoms since 1971.  Also reported in the Veteran's medical history were the Veteran's job duties, which included repairing leaking aircraft fuel tanks by climbing into poorly ventilated fuel tanks with no protective respiratory gear.  The Veteran reported that he was exposed to chemical sealant and JP4 vapors.  The Veteran also reported that he previously sought care in an emergency room and stated that his treating physician told him that his membranes were burnt and treated him with Actifed.  The Veteran stated that his symptoms have worsened since separation from service in 1972, and that he currently has difficulty breathing through his nose, which interferes with his sleep, causing him to awaken throughout the night.  The Veteran reported that since service he has sought treatment several times for his symptoms and has been treated with anti-histamines, saline nasal spray, decongestants, Privin, Afrin, and Claritin.  

Physical findings from the October 2015 examination include rhinitis with greater than 50 percent obstruction of the nasal passages, complete obstruction of the left nasal passage due to rhinitis, and enlarged bilateral inferior turbinates.  A paranasal sinus radiograph showed no radiographic evidence of sinus disease.  The examiner opined that it is at least as likely as not that the Veteran's condition of allergic rhinitis was caused by or incurred in service.  See Legacy Content Manager, October 2015.  The examiner stated in her rationale that allergic rhinitis is often initiated by the inhalation of allergens to include dust, mold, pollens, and sensitizing chemicals.  Once established, sensitivity to allergens may persist indefinitely.  The examiner further noted that the Veteran's enlistment examination was negative for allergic rhinitis and that allergic rhinitis documented as hay fever is noted on the Veteran's separation examination, indicating onset while on active duty military service.  The examiner also noted that there is objective evidence of allergic rhinitis in the post service treatment records, and therefore it is more likely than not that the Veteran's allergic rhinitis was incurred in military service.

The October 2015 examiner opined that the Veteran does not meet the criteria of a diagnosis of chronic sinusitis, which requires the sinusitis to last more than 6 weeks in spite of antibiotic therapy or occur four or more times in a year despite antibiotic therapy.  The examiner opined that the Veteran's occurrences of sinusitis documented in the service treatment records resolved without residuals, and are therefore not causally related to service.  The examiner reported that she could not render an opinion as to the cause of the bilateral inferior turbinate swelling noted on the October 2015 examination and the finding of the severely enlarged left inferior turbinate on the July 2010 Compensation and Pension examination.  The examiner noted that both of these findings may be caused by upper respiratory infection, allergic rhinitis, vasomotor rhinitis, or medication.  The examiner reported that because there is no sinus osteoma on the present sinus x-ray, and therefore no opinion is rendered as to this condition as it is not current.  The examiner referenced three medical texts used to formulate her opinion, entitled "Turbinate Dysfunction," "Chemical Sensitization," and "Rhinitis, Allergic.  Clinical Consult." 

The October 2015 medical opinion was not uploaded to the Veteran's VBMS record until December 4, 2015.  See Legacy Content Manager, Disability Benefits Questionnaire (DBQ) Medical Opinion.  The Veteran's record shows a note in a Compensation and Pension Examination Inquiry file that another DBQ opinion was requested from a VA examiner on November 24, 2015, prior to the addition of the October 2015 examiner opinion to the Veteran's electronic file.  

A December 2015 addendum opinion was provided by an ears, nose, and throat (ENT) physician, who reported that he reviewed the Veteran's records.  The December 2015 examiner related the Veteran's turbinate engorgement to long term use of nasal spray.  The examiner opined that imaging studies show no current diagnosis of osteoma.  Regarding the Veteran's rhinitis, the examiner stated that environmental exposure to chemical irritants can cause rhinitis, but that the symptoms resolve with discontinuing exposure, and that chronic permanent changes to the nasal mucosa from chemicals is rare.  The examiner stated that the Veteran had limited exposure to the chemicals; and, therefore the in-service exposures while in service were less likely than not the cause or source of permanent aggravation of the diagnosed nasal condition to include allergic rhinitis.  The examiner opined that while he did agree with the previous examiner's diagnosis of allergic rhinitis, he was unwilling to attribute this diagnosis to service without actual allergy skin testing, a clear seasonal pattern, or a consistent repetition of allergic type symptoms while in service. 

The Veteran submitted new evidence in the form of a buddy statement from his brother dated May 21, 2017 which stated that the Veteran lived with his brother during service, and that he observed the Veteran having difficulty breathing and using nasal drops for relief.  The Veteran's brother also stated that he continued to see the Veteran for 20 years after service at least 3 times a week to play softball and that the Veteran continued to display signs of difficulty breathing, and that the Veteran consistently used nasal drops to help him breathe.  In 1993, the Veteran's brother reported that he continued to see his brother at least 3 times per year, when he reported that the Veteran had issues breathing through his nose and sought medical care for his symptoms.  The Veteran's brother stated tha the currently sees the Veteran a few times per week, and that the Veteran still suffers from the same symptoms and continues to use nasal drops to help him breathe through his nose.   

The Veteran submitted a personal statement dated May 22, 2017, stating that his symptoms of difficulty breathing, congestion, and dryness began two years into his service and that he went to the hospital in the fall of 1971 on the Dyess Air Force Base to seek attention for his nasal symptoms, but that the records were lost.  The Veteran also stated that he continues to have difficulty breathing through his nose and that he suffers nasal dryness and stuffiness.  


IV.  ANALYSIS

In addressing the concerns expressed in the Joint Motion for Remand, the Board will first turn to the instruction to provide an adequate statement of reasons or bases as to why the VA procured the December 2015 opinion.  It is well to observe that in Mariano v. Principi, 17 Veteran. App. 305, 312 (2003), the Court admonished VA from undertaking additional development for the purpose of obtaining evidence against an claimant's case, stating that VA "must provide an adequate statement of reasons or bases for its decision to pursue further development where such development could reasonably be construed as obtaining additional evidence for that purpose."  Id.

The record is unclear as to whether the examination request was due to an administrative error due to the latency of the upload of the October 2015 opinion into the Veteran's file or for the acquisition of a specialist opinion.  However, there is no indication that the additional opinion was obtained for the purpose of denying the Veteran's claim.  

The original request for an examination and addendum opinion was issued in September 2015, the examination was conducted in October 2015, and the addendum opinion from the physician assistant was recorded in October 2015 but not uploaded to the Veteran's electronic file until December 4, 2015.  A second request for an addendum opinion was issued on November 24, 2015, and the second addendum opinion was obtained on December 4, 2015.  Both opinions were uploaded to the Veteran's e-file on the same day.  Therefore, it is not clear that the VA employees who requested the second addendum opinion had access to the initial October 2015 nexus opinion when the November 24th request was made.  

However, the October 2015 examination without the opinion was of record at the time of the second addendum request, and that examination was shown to have been conducted by a physician assistant.  The Board finds that a request for a subsequent opinion from an ENT physician regarding jet fuel exposure and potential long term nasal effects is not inappropriate, because such an opinion involves a complex medical determination that would be more appropriately addressed by a medical doctor who specializes in otolaryngology than a physician assistant.  As such, the Board finds that the second medical opinion was obtained in good faith, and not for purposes of developing negative evidence against the Veteran's claim.  The Board may now address the remainder of the concerns expressed in the Joint Motion.

The second instruction in the Joint Motion instructed the Board to provide adequate reasons and bases for its determination that the December 2015 addendum opinion was based upon consideration of the Veteran's lay statements.  The December 2015 ENT opinion expressly stated that the claims file in VBMS was reviewed, along with CAPRI/CPRS.  These records included all of the available records of the Veteran's lay testimony that were submitted prior to the opinion.  Furthermore, the examiner cited the medical history provided by the Veteran to the previous examiner, which included the Veteran's lay account of the history of symptomatology.  As such, the Board finds that the December 2015 addendum opinion was based upon consideration of the Veteran's lay statements.  As the Board has addressed the directives in the Joint Motion for Remand, the Board will now address the Veteran's claim for service connection for a nasal disorder.

Upon review, both the October and December VA examiners opined that the Veteran has a current diagnosis of allergic rhinitis.  Therefore, the first criterion for service connection has been met.  See, e.g., Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The second criterion for service connection, an in service occurrence, has also been met.  The Veteran provided a description of his jet fuel exposure through his written statements and testimony.  He noted that his duties as an Air Force mechanic and fuel system specialist include over two years of exposure to JP4 jet fuel, which used to clean and repair tanks without much ventilation and no breathing protection.  The Veteran reported sinus problems on a service dental patient history questionnaire dated October 30, 1972.  The Veteran was noted as having significant interval history of sinusitis and yearly mild hay fever treated with antihistamines with fair results.  The Veteran reported that he sought treatment in service at Dyess Air Force Base in the fall of 1971 for difficulty breathing through his nose, dryness, and congestion.  See Personal Statement, May 22, 2017.  However, these records were not located.  See Memorandum from Department of Air Force Hospital Dyess re Lost or Missing for Field Records Group (undated).  Because these records are unavailable, the Veteran is given the benefit of the doubt regarding his in service treatment for his nasal symptoms.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, given that jet fuel exposure from his military occupation specialty is consistent with the conditions of his active duty service, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an in-service element, i.e., the Veteran's exposure to jet fuel and his treatment for nasal symptoms, is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The final criterion for service connection, competent and credible evidence of a nexus, or link, between an in-service injury or disease and the current disability has been met.  The October 2015 examiner provided a positive nexus opinion stating in her rationale that allergic rhinitis is often initiated by the inhalation of allergens to include dust, mold, pollens, and sensitizing chemicals.  Once established, sensitivity to allergens may persist indefinitely.  The examiner further noted that the Veteran's enlistment examination was negative for allergic rhinitis and that allergic rhinitis documented as hay fever is noted on the Veteran's separation examination, indicating onset while on active duty military service.  The examiner also noted that there is objective evidence of allergic rhinitis in the post service treatment records, and therefore it is more likely than not that the Veteran's allergic rhinitis was incurred in military service.

The December 2015 examiner opined that while he did agree with the October 2015 examiner's diagnosis of allergic rhinitis, he was unwilling to attribute this diagnosis to service without actual allergy skin testing, a clear seasonal pattern, or a consistent repetition of allergic type symptoms while in service.  However, the new lay evidence submitted by the Veteran and his brother is a proffer of the additional evidence identified in the rationale provided in the December 2015 VA opinion as it shows a consistent repetition of allergic type symptoms while in service, and a continuing pattern of symptoms including difficulty breathing, sinus congestion, and dryness.  The submitted lay statements from the Veteran and his brother also note that the Veteran has consistently sought medical treatment for his symptoms.  The Veteran and his brother are competent to report the Veteran's symptoms of difficulty breathing, congestion, and dryness, and that he sought medical treatment for those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

While the December 2015 addendum opinion indicated no repetition of allergic type symptoms while in service, the Veteran reports that he received treatment for such symptoms in service at Dyes Air Force Base in his May 2017 statement.  Because these service records are unavailable, the Veteran is given the benefit of the doubt regarding his in service treatment for his nasal symptoms.  Furthermore, this statement is consistent with service treatment records showing that the Veteran reported sinus problems on a service dental patient history questionnaire dated October 30, 1972, and that the Veteran was noted as having significant interval history of sinusitis and yearly mild hay fever treated with antihistamines with fair results during his separation examination.  Moreover, the Veteran's in-service symptoms of difficulty in breathing, his use of nasal drops for relief, and his continued display of signs and symptoms of breathing difficulty post service are objectively confirmed by the observations made by his brother during and after service.   Because the Veteran and his brother are competent to report his symptoms and the lay evidence is consistent with documented evidence in the Veteran's service treatment records, the Board finds these statements credible.  As this new competent and credible lay testimony now fills a gap in the rationale for the December 2015 opinion, the Board determines that both the October 2015 and December 2015 VA Opinions are of sufficient probative value and weight to support a positive nexus between the in-service nasal symptoms and the current disability, as variously diagnosed.  As such, all three elements of service connection have been met.  Therefore, service connection for a nasal disorder, variously diagnosed to include allergic rhinitis, is warranted.  The appeal is granted.


ORDER

Entitlement to service connection for a nasal disorder, variously diagnosed to include allergic rhinitis, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


